DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 18 recite the limitation “the one or more stretchable electrically conducting traces.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over over Hoppe et. al. (US 20120330126 A1, December 27, 2012) (hereinafter “Hoppe”) in view of Bar Hayim et al. (US 20110098549 A1, April 28, 2011) (hereinafter “Bar Hayim”) and Ahn et al. (Planar and Three-Dimensional Printing of Conductive Inks, Journal of Visualized Experiments 2011) (hereinafter “Ahn”).
Regarding claims 1-2, 4-9, and 14, Hoppe teaches a patch interface, comprising: a substrate (13, Fig. 2), the substrate having a first surface and a second surface opposite the first surface; an adhesive (8, Fig. 2) comprising a first surface and a second surface, the first surface of the adhesive being coupled to the second surface of the substrate, the second surface of the adhesive being formulated for attachment to the skin of a subject; one or more patch interconnects (e.g., 15, Fig. 2) coupled to the substrate, the one or more patch interconnects providing an electrically conducting interface; and at least one of one or more sensors and one or more electrodes, said at least one of the one or more sensors and the one or more electrodes being at least one of embedded in the substrate and attached to the second surface of the substrate (e.g., [0013]-[0014]); wherein the one or more stretchable electrically conducting traces couple at least one of the sensors or electrodes with one or more of the patch interconnects.  See also, e.g., para [0014], [0026], [0077], [0099] and Fig. 2, 4, 7.
Hoppe does not teach one or more electrically conducting traces comprising an electrically conducting ink arranged between the second surface of the substrate and the first surface of the adhesive.
Bar Hayim teaches a patch interface comprising one or more electrically conducting traces made from stretchable conductive silicone (e.g., 220, Figs. 1D, 1E).  See also [0029]-[0030] (disclosing 50% pre-stretched conductive traces).  Ahn teaches 3D printing of various conductive materials as inks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahn and Bar Hayim with the teachings of Hoppe such that the one or more electrically conducting traces comprising an electrically conducting ink arranged between the second surface of the substrate and the first surface of the adhesive (as recited in claim 1); wherein said at least one of the one or more sensors and the one or more electrodes are arranged, configured and dimensioned to interface with the subject when the second surface of the adhesive is attached to the skin of the subject (as recited in claim 2); wherein at least one of the one or more electrically conducting traces comprises the electrically conducting ink printed onto the second surface of the substrate (as recited in claim 4); wherein the one or more patch interconnects are configured for attachment of the patch interface to a module comprising one or more microcircuits (as recited in claim 5); wherein the substrate, the adhesive, the one or more patch interconnects and the one or more electrically conducting traces are stretchable (as recited in claim 6); wherein the patch interface is configured to maintain functionality for monitoring at least one of physiologic, physical and electrophysiological signals from the subject when the patch interface is stretched more than 25% (as recited in claim 7); wherein the patch interface is configured to maintain functionality for monitoring at least one of physiologic, physical and electrophysiological signals from the subject when the patch interface is stretched more than 50% (as recited in claim 8); wherein the patch interface is configured to maintain functionality for monitoring at least one of physiologic, physical and electrophysiological signals from the subject when the patch interface is stretched more than 80% (as recited in claim 9); wherein the patch interface is physically frail such that it cannot retain a predetermined shape in a free standing state, and further comprising a temporary stiffening member attached to the substrate to provide retention of the patch interface in the predetermined shape prior to attachment of the patch interface to the subject, the temporary stiffening member being removable from the substrate after attachment of the patch interface to the subject (as recited in claim 14) in order to efficiently manufacture a patch interface that is accurate and flexible.
Regarding claim 3, Hoppe teaches a patch interface, wherein the patch interface is configured to monitor at least one of physiologic, physical and electrophysiological signals from the subject utilizing said at least one of the one or more sensors and the one or more electrodes.  See, e.g., para [0013], [0064]. 
Regarding claim 10, Hoppe teaches a patch interface, wherein the substrate, the adhesive, the one or more patch interconnects and the one or more electrically conducting traces each comprise a moisture permeable material.  See, e.g., [0077].
Regarding claims 11-13, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the recited range of the moisture permeability of the patch interface because Applicant has not disclosed that the specific ranges provide a particular advantage, is used for a particular purpose, or solves a particular problem.  One of ordinary skill in the art, furthermore, would have expected Hoppe (in view of Bar Hayim and Ahn) and applicant’s invention to perform equally well the same function of physiological monitoring.
Therefore, it would have been prima facie obvious to modify Hoppe (in view of Bar Hayim and Ahn) to obtain the invention wherein a moisture permeability of the patch interface is between 200 and 20,000 grams per meter squared per 24 hours ( g/m.sup.2/24 hrs) (as recited in claim 11); wherein a moisture permeability of the patch interface is between 500 and 12,000 g/m.sup.2/24 hrs (as recited in claim 12); wherein a moisture permeability of the patch interface is between 2,000 and 8,000 g/m.sup.2/24 hrs (as recited in claim 13) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claims 15-20, as discussed above, Hoppe (in view of Bar Hayim and Ahn) teaches a
patch interface, comprising: a substrate, the substrate having a first surface and a second surface opposite the first surface; an adhesive comprising a first surface and a second surface, the first surface of the adhesive being coupled to the second surface of the substrate, the second surface of the adhesive being formulated for attachment to the skin of a subject; one or more patch interconnects coupled to the substrate, the one or more patch interconnects providing an electrically conducting interface; one or more electrically conducting traces arranged between the second surface of the substrate and the first surface of the adhesive; and at least one of one or more sensors and one or more electrodes, said at least one of the one or more sensors and the one or more electrodes being at least one of embedded in the substrate and attached to the second surface of the substrate; wherein the one or more stretchable electrically conducting traces couple at least one of the sensors or electrodes with one or more of the patch interconnects; and wherein the one or more patch interconnects and the one or more conducting traces are stretchable (as recited in claim 15); wherein at least one of: the one or more patch interconnects comprise a stretchable electrically conducting ink; and the one or more conducting traces comprise the stretchable electrically conducting ink (as recited in claim 16); where the stretchable electrically conducting ink is printed onto at least one surface of the substrate (as recited in claim 17); a patch interface, comprising: a substrate, the substrate having a first surface and a second surface opposite the first surface; an adhesive comprising a first surface and a second surface, the first surface of the adhesive being coupled to the second surface of the substrate, the second surface of the adhesive being formulated for attachment to the skin of a subject; one or more patch interconnects embedded in the substrate, the one or more patch interconnects being configured for attachment of the patch interface to a module comprising one or more microcircuits; one or more electrically conducting traces arranged between the second surface of the substrate and the first surface of the adhesive; and at least one of one or more sensors and one or more electrodes, said at least one of the one or more sensors and the one or more electrodes being at least one of embedded in the substrate and attached to the second surface of the substrate; wherein the one or more stretchable electrically conducting traces couple at least one of the sensors or electrodes with one or more of the patch interconnects; and wherein the one or more patch interconnects are sealed between the module and the substrate when the patch interface is attached to the module (as recited in claim 18); wherein at least one of: the one or more patch interconnects comprise a stretchable electrically conducting ink; and the one or more conducting traces comprise the stretchable electrically conducting ink (as recited in claim 19); where the stretchable electrically conducting ink is printed onto at least one surface of the substrate (as recited in claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10285617 B2. Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 14/815251 (reference application). Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792